Filing #Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 1 of 10
         108097196   E-Filed 05/29/2020 01:43:52 AM




                                                        IN THE CIRCUIT COURT OF THE
                                                        11th JUDICIAL CIRCUIT, IN AND FOR
                                                        MIAMI-DADE COUNTY, FLORIDA
                                                        GENERAL JURISDICTION DIVISION
                                                        CASE No.: ___________________
        MARY E. BEASLEY,
                 Plaintiff,
        vs.
        UNIVERSITY OF MIAMI,
              Defendant.
        ___________________________________/


                                                    COMPLAINT


        The Plaintiff, Mary E. Beasley (hereinafter “Beasley”), by and through the undersigned counsel,

        hereby sues Defendant, University of Miami (hereinafter “Defendant”), and in support avers as

        follows:

                                           GENERAL ALLEGATIONS
              1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000), exclusive

                 of attorney’s fees, interest and costs; and therefore, this action is within the jurisdiction

                 of this Court.

              2. Plaintiff is a disabled female, she was and continues to be, a resident of Miami-Dade

                 County, Florida; and was an employee of Defendant performing the duties of an office

                 manager personnel for the Defendant, within a company operated business facility,

                 located in South, Florida.
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 2 of 10




     3. Defendant, is a not for-profit corporation, duly authorized to conduct business in the

        State of Florida located in South, Florida.

     4. Defendant is an “employer” pursuant to Florida Civil Rights Act of 1992, Fla. Stat.

        Section 760.01, et seq., since it employs fifteen or more employees for the applicable

        statutory period; and thus, it is subject to the employment discrimination provisions of

        the applicable statute, the FCRA.

     5. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla

        Stat. Section 760.01, et seq.

     6. Venue is proper in Miami-Dade County, Florida, pursuant to Fla. Stat. Section 47.011,

        because all of the actions complained of herein occurred within the jurisdiction of the

        Eleventh Judicial Circuit, In and for Miami-Dade County, Florida.

     7. Plaintiff previously filed timely charges of employment discrimination with the Equal

        Employment Opportunity Commission, the agency which is responsible for

        investigating claims of employment discrimination; and these charges were filed on or

        about April 1, 2019.

     8. Pursuant to Fla. Stat Section 760.11 (1), for all charges of discrimination filed after June

        8, 2001, the filing of a discrimination charge with the Equal Employment Opportunity

        Commission or with a local fair employment practices agency, vest the Florida

        Commission On Human Relations with jurisdiction with respect to that charge.

     9. All conditions precedent for the filing of this action before this Court have indeed been

        previously met, including the exhaustion of all pertinent administrative procedures and

        remedies.
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 3 of 10




                                    FACTUAL ALLEGATIONS

     10. Plaintiff is a female who was discriminated against by her employer the University of

        Miami through the Vice Dean Christian Garcia because of her sex, disability and/or

        perceived disability.

     11. Plaintiff began to work for the Defendant on or about November 27, 2017 as an office

        manager.

     12. The discrimination Plaintiff was subject to included but was not limited to the following:

        Plaintiff’s direct supervisor was the Vice Dean Christian Garcia: however, he was often

        out of the office. When he was in the office, he would create a hostile work environment

        towards the females, including the Plaintiff.

     13. Plaintiff’s supervisor was openly gay and would give preferential treatment to males to

        the discriminatory detriment of female employees.

     14. Plaintiff’s supervisor would hire mostly men, appoint men for the most important

        positions and would rarely promote women.

     15. Similarly-situated employees to Plaintiff received preferential treatment due to his sex

        and to Plaintiff’s detriment.

     16. On or about February 2018, Plaintiff notified Defendant’s Human Resources department

        to complain about her discriminatory treatment. Plaintiff was retaliated due to her

        complaints of discrimination.

     17. Plaintiff was the victim of harassment by her supervisor due to her complaint to Human

        Resources.

     18. On or about March 2018, Defendant’s agent made verbally harassing statements and

        disparate treatment to Plaintiff notified Defendant’s Human Resources.
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 4 of 10




     19. While employed with Defendant Plaintiff was diagnosed with Endometriosis and an

        ovarian cyst.

     20. Endometriosis is a disease in which tissue that normally grows inside the uterus grows

        outside the uterus. Its main symptoms are pelvic pain and infertility. Endometriosis

        results in chronic pelvic pain, while in 70% pain occurs during menstruation. Pain with

        sex is also common. Infertility occurs in up to half of people. Less common symptoms

        include urinary or bowel symptoms. Endometriosis can have both social and

        psychological effects. Plaintiff placed Defendant’s agent of her medical diagnosis.

     21. On or about March 2018, Defendant’s agent singled Plaintiff out and attempted to send

        Plaintiff to the university’s disability office, claiming that this was a disability and she

        was handicapped, even though Plaintiff was able to work.

     22. Defendant’s agent harassed Plaintiff due to her disability and/or perceived disability.

        Plaintiff notified Mr. Garcia that she was having surgery and would have medical

        restrictions thereafter. Upon Plaintiff’s return from her medical procedures further

        harassment ensued.

     23. On or about May 24, 2018, Plaintiff was terminated without cause. Plaintiff was

        terminated in discrimination for her sex, disability or perceived disability, and in

        retaliation for complaints of discrimination.

     24. Throughout Plaintiff’s employment she was able to perform the essential functions of her

        job duties and responsibilities.

     25. At all relevant times Plaintiff did perform her job at satisfactory or above-satisfactory

        levels. Any reason proffered by Defendant for the adverse employment actions is mere

        pretext for unlawful discrimination.
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 5 of 10




      26. Plaintiff while employed with Defendant was a victim of blatant, willful and unlawful

          discrimination based upon her disability.

                                COUNT I.
       DISCRIMINATION BASED ON DISABILITY IN VIOLATION OF THE FCRA

      27. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this

          complaint as if set out in full herein.

      28. The applicable statute, FCRA, prohibits an employer from making employment

          decisions, or from taking any personnel action, affecting the terms, conditions and

          privileges of one’s employment, based upon racial classifications, considerations, or

          race-based reasons.

      29. The Plaintiff, possessed the requisite qualifications and skills to perform the position for

          the Defendant employer.

      30. The Plaintiff was subjected to disparate treatment in the work place, in that a similarly

          situated non-disabled employee was allowed opportunities not given to Plaintiff due to

          Plaintiff’s disability.

      31. As a direct and proximate result of the Defendant’s unlawful acts, Plaintiff has suffered

          great and irreparable economic harm and other associated losses.

      32. Moreover, as a further result of the Defendant’s unlawful discriminatory-based conduct,

          the Plaintiff has been compelled to file this action and she has incurred the costs of

          litigation.

         WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

  judgment against the Defendant; find that the Defendant indeed violated the FCRA, and in

  addition, order the following additional relief:
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 6 of 10




            A. Award the Plaintiff actual damages, including appropriate amounts of back pay,

                front pay, and lost benefits; and

            B. Award Plaintiff as to this count prejudgment interest; and

            C. Award Plaintiff damages for the amount of the costs of litigation and filing

                including attorney’s fees; and

            D. Grant such other and further equitable relief as this court deems equitable and

                just and/or available pursuant to Federal Law including punitive damages.

            E. Plaintiff demands a trial by jury.

                                      COUNT II.
                         RETALIATION IN VIOLATION OF THE FCRA

     33. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this

        complaint as if set out in full herein.

     34. The FCRA contains an anti-retaliation provision, forbidding employees from retaliating,

        or from taking adverse personnel action against, those employees who exercise their

        lawful and protected rights under the Florida Civil Rights Act.

     35. The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as follows:

     It is an unlawful employment practice for an employer, an employment agency, a joint labor
     management committee, or a labor organization to discriminate against any person because
     that person has opposed any practice which is an unlawful employment practice under this
     section, or because that person has made a charge, testified, assisted, or participated in any
     manner in an investigation, proceeding, or hearing under this section.
     36. The Plaintiff had filed a charge of employment discrimination.

     37. By filing the charge of discrimination, Plaintiff LFRED had a reasonable belief that the

        Defendant had engaged in unlawful conduct, in violation of the FCRA, when she alleged

        that the employer had for the unsubstantiated and pre-textual reasons Defendant’s actual

        motives for the discriminatory and retaliatory, and related considerations.
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 7 of 10




      38. Plaintiff’s termination, constituted discriminatory and retaliatory conduct, and such

          conduct, knowingly and intentionally perpetrated by the Defendant employer, violated

          the anti-retaliation provision of the FCRA.

      39. As a result of the Defendant’s retaliatory conduct, the Plaintiff has been compelled to

          file this action and he has incurred costs.

         WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

  judgment against the Defendant, find that the Defendant indeed violated the FRCA, and in

  addition, order the following additional relief:

              A. Award the Plaintiff actual damages, including appropriate amounts of back pay,

                  front pay, and lost benefits; and

              B. Award Plaintiff as to this count prejudgment interest; and

              C. Award Plaintiff damages for the amount of the costs of litigation and filing

                  including attorney’s fees; and

              D. Grant such other and further equitable relief as this court deems equitable and

                  just and/or available pursuant to Law.

              E. Plaintiff demands a trial by jury.

  Dated this 29th day of May, 2020               Respectfully submitted,

                                                REMER & GEORGES-PIERRE, PLLC
                                                COURTHOUSE TOWER
                                                44 West Flagler Street, Suite 2200
                                                Miami, Florida 33130
                                                Tel. (305) 416-5000
                                                E-Mail: agp@rgpattorneys.com


                                                By: Anthony M. Georges-Pierre

                                                Anthony M. Georges-Pierre, Esq.
                                                Florida Bar Number: 0533637
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 8 of 10




                                              IN THE CIRCUIT COURT OF THE
                                              11th JUDICIAL CIRCUIT, IN AND FOR
                                              MIAMI-DADE COUNTY, FLORIDA

                                              GENERAL JURISDICTION DIVISION
  MARY E. BEASLEY,
         Plaintiff,                           CASE No.: ___________________
  vs.
  UNIVERSITY OF MIAMI,
        Defendant.
  ___________________________________/


                                 SUMMONS IN A CIVIL CASE
  TO:                   HUMBERTO SPEZIANI
                        UM RISK MANAGEMENT
                        Registered Agent for University of Miami
                        1320 SOUTH DIXIE HIGHWAY S-1200
                        CORAL GABLES, FL 33146


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S
                             ATTORNEY
                               Anthony M. Georges-Pierre, Esq.
                               REMER & GEORGES-PIERRE, PLLC
                               COURTHOUSE TOWER
                               44 West Flagler Street, Suite 2200
                               Miami, FL 33130


  an answer to the complaint which is herewith served upon you, within 21 days after service of
  this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
  will be taken against you for the relief demanded in the complaint. You must also file your
  answer with the Clerk of this Court within a reasonable period of time after service.
  __________________                                         ______________
  CLERK                                                      DATE

  _______________________________________
  (BY) DEPUTY CLERK
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 9 of 10
Case 1:21-cv-22260-BB Document 1-2 Entered on FLSD Docket 06/21/2021 Page 10 of 10
